Citation Nr: 9901976	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for VA non-service connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The appellant served on active duty as a Philippine Scout 
from June 1946 to February 1949.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a December 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

The appellant had recognized enlisted service in the 
Philippine Scouts from June 1946 to February 1949.


CONCLUSION OF LAW

The appellants service, consisting of recognized service as 
a Philippine Scout enlisted under Section 14, Public Law 190, 
79th Congress, does not constitute active military service 
for purposes of VA disability pension benefits.  38 U.S.C.A. 
§§ 107, 1502, 1521 (West 1991 & Supp. 1995); 38 C.F.R. § 3.8 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is entitled to VA nonservice-
connected disability pension benefits.  He contends that his 
eligibility is derived from his service in the United States 
Army from June 1946 to February 1949 and from the provisions 
of Public Law 95-588. 

Initially, the Board notes that the concept of well 
groundedness applies to the character of the evidence 
presented by a claimant. For purposes of this decision, there 
is no dispute as to the evidence, but only as to the law and 
its meaning. As such, the well groundedness requirement is 
inapplicable.  Rather, as explained below, the Board finds 
that the appellant has failed to state a claim on which 
relief can be granted.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).

The claims folder contains copies of the veterans military 
separation documents to include WD AGO Form 53, Enlisted 
Record and Report of Separation Honorable Discharge, and WD 
AGO Form 55, Honorable Discharge.  These records reflect that 
the veteran had recognized service in the Philippine Scouts 
from June 26, 1946 to February 11, 1949.  The period and type 
of the veterans service is not in dispute.

The law authorizes the payment of VA nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991 and Supp. 
1995).  Improved pension benefits under Public Law 95-588 are 
payable to veterans of a period of war, including World War 
II, because of nonservice-connected disability or age. Basic 
entitlement exists if a veteran served in the active 
military, naval or air service for 90 days or more during a 
period of war; is permanently and totally disabled from 
nonservice-connected disability not due to the veteran's own 
willful misconduct; meets the net worth requirements under 38 
C.F.R. § 3.274 (1998); and does not have an annual income in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23 (1998).  38 C.F.R. § 3.3 
(1998).
 
Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include nonservice-connected disability pension benefits.  38 
U.S.C.A. § 107(a) (1991); 38 C.F.R. § 3.8(c), (d) (1998).

38 C.F.R. § 3.8 (a) provides that service in the Philippine 
Scouts (except that described in paragraph (b) of this 
section) is included for pension, compensation, dependency 
and indemnity compensation, and burial allowance.  38 C.F.R. 
§ 3.8 (b) provides that service of persons enlisted under 
section 14, Pub. L. 190, 79th Congress (Act of October 6, 
1945), is included for compensation and dependency and 
indemnity compensation.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190.

Under the pertinent laws and regulations, service as a member 
of the Commonwealth Army of the Philippines (Regular 
Philippine Army), including the recognized guerrilla forces 
while in the service of U.S. Armed Forces, is not deemed to 
be active service for VA disability pension benefits.  
Likewise, service in the New Philippine Scouts under section 
14 of Public Law 190, 79th Congress (the "Armed Forces 
Voluntary Recruitment Act of 1945"), shall not be deemed to 
have been active military, naval or air service, except for 
benefits under certain contracts of National Service Life 
Insurance; compensation for service-connected disability or 
death; and dependency or indemnity compensation for service- 
connected death.              By law, unlike service in the 
Regular Philippine Scouts or "old" Scouts, such service is 
not deemed to be qualifying service for non-service connected 
disability pension benefits.  In addition, the appellant was 
not commissioned as an officer during this period. 

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 
Vet.App. 530, 532 (1992); see also Dacoron v. Brown, 4 
Vet.App. 115, 120 (1993).  The veteran has not disputed the 
period of service listed on his service separation documents.  
The law specifically excludes such service for purposes of 
entitlement to nonservice-connected disability pension 
benefits.  See Laruan v. Principi, 4 Vet.App. 100 (1993).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based. As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  38 U.S.C.A. § 107 
(West 1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994); 38 
C.F.R. § 3.8 (1998).


ORDER

As a matter of law, the claim for nonservice-connected 
disability pension benefits is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
